DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending for examination in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demetriou et al. (Pub. No.: 20180089042 A1), hereinafter “Dem” in view of Sainani et al. (Pub. No.: US 2017/0220938 A1), hereinafter “Sai”.

As to claim 1. Dem discloses, a method for predicting a time-to-failure of a target storage device (Dem, Abstract), the method comprising: 

    PNG
    media_image1.png
    351
    465
    media_image1.png
    Greyscale
training a machine learning scheme with a time-series dataset of operational and failure data from one or more storage devices (Dem, [0027], system 55 includes a predictive analytics server that provides predictive analytics capabilities to generate time-to-fail data 95 of each of the pieces of hardware equipment. In one embodiment, a machine learning algorithm process 85 is employed as is a process 90 for determining physical correlations.);
wherein the machine learning scheme outputs a time-window based time-to-failure prediction for the target storage device in response to the telemetry data (Dem, [0033], Based on this comparison, the system 55 generates a well informed output 95 that may be generated and communicated or presented to an entity as a suggestion or warning of a hardware failure vs. energy cost.).
Dem however is silent on disclosing explicitly, receiving telemetry data from the target storage device ; and 
inputting the telemetry data to the machine learning scheme.
Sai discloses a similar concept, receiving telemetry data from the target storage device (Sai, [0231], Time series data is frequently utilized to perform a predictive or forecasting data analysis. In this manner, time series data can be used to predict a future outcome based on the historical time series data.); and 
inputting the telemetry data to the machine learning scheme (Sai, [0231], Time series data is frequently utilized to perform a predictive or forecasting data analysis. In this manner, time series data can be used to predict a future outcome based on the historical time series data.).
Therefore, before the effective filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “Sai” into those of “Dem” to facilitating concurrent forecasting associating with multiple time series data sets. In accordance with aspects of the present disclosure, a request to perform a predictive analysis in association with multiple time series data sets is received. Thereafter, the request is parsed to identify each of the time series data sets to use in predictive analysis.

As to claim 2. The combines system of Dem and Sai discloses the invention as in parent claims above including, wherein: the machine learning scheme outputs at least two classes (Dem, [0033], a suggestion or warning of a hardware failure vs. energy cost); and one or more of the at least two classes comprise time windows (Dem, [0038], a comparison is made to compare the expected time-to-failure time (t) to an expected reference life criteria (t.sub.exp), where t.sub.exp, represents the expected life of a piece of IT hardware (e.g., 3 years expected life for a low-end server).).

As to claim 3. The combines system of Dem and Sai discloses the invention as in parent claims above including, wherein training the machine learning scheme comprises splitting the time-series dataset into time windows, and a class corresponds to a time window (Sai, [0147], The data model object that is used to drive a report generation process may define a search and a set of fields. Upon loading of the data model object, the report generation process may enable a user to use the fields (e.g., the fields defined by the data model object) to define criteria for a report (e.g., filters, split rows/columns, aggregates, etc.) and the search may be used to identify events (e.g., to identify events responsive to the search) used to generate the report.).

As to claim 4. The combines system of Dem and Sai discloses the invention as in parent claims above including, wherein the operational and failure data are split into time windows based on a time-to-failure (Sai, fig.3, step-308, 310 and [0112], the default metadata fields associated with each event may include a host, source, and source type field including or in addition to a field storing the timestamp.).

As to claim 5. Dem discloses, a method for training a machine learning scheme for predicting a time-to-failure of a storage device (Dem, Abstract), the method comprising: 
pre-processing a time-series dataset of operational and failure data from one or more storage devices, thereby generating a pre-processed dataset (Dem, [0027], system 55 includes a predictive analytics server that provides predictive analytics capabilities to generate time-to-fail data 95 of each of the pieces of hardware equipment. In one embodiment, a machine learning algorithm process 85 is employed as is a process 90 for determining physical correlations.); and 
training the machine learning scheme with the pre-processed dataset (Sai, [0231], Time series data is frequently utilized to perform a predictive or forecasting data analysis. In this manner, time series data can be used to predict a future outcome based on the historical time series data.), wherein the machine learning scheme generates a time-window based time-to-failure prediction (Dem, [0033], Based on this comparison, the system 55 generates a well informed output 95 that may be generated and communicated or presented to an entity as a suggestion or warning of a hardware failure vs. energy cost.).

As to claim 6. The combines system of Dem and Sai discloses the invention as in parent claims above including, wherein: the time-series dataset comprises one or more features associated with a storage device (Sai, [0147], The data model object that is used to drive a report generation process may define a search and a set of fields. Upon loading of the data model object, the report generation process may enable a user to use the fields (e.g., the fields defined by the data model object) to define criteria for a report (e.g., filters, split rows/columns, aggregates, etc.) and the search may be used to identify events (e.g., to identify events responsive to the search) used to generate the report.); and the method further comprises ranking at least two of the features (Dem, [0033], a suggestion or warning of a hardware failure vs. energy cost); and one or more of the at least two classes comprise time windows (Dem, [0038], a comparison is made to compare the expected time-to-failure time (t) to an expected reference life criteria (t.sub.exp), where t.sub.exp, represents the expected life of a piece of IT hardware (e.g., 3 years expected life for a low-end server).).

As to claim 7. The combines system of Dem and Sai discloses the invention as in parent claims above including, further comprising limiting a number features included in the pre-processed dataset, thereby reducing a dimension of the pre-processed dataset (Sai, fig. 6b, [0134], Search screen 600 also initially displays a “data summary” dialog as is illustrated in FIG. 6B that enables the user to select different sources for the event data, such as by selecting specific hosts and log files.).

As to claim 10. The combines system of Dem and Sai discloses the invention as in parent claims above including, further comprising modifying at least a portion of the time-series dataset by at least one of data transformation, data aggregation, or data standardization (Sai, [0071], as a user learns more about the data in the events, the user can continue to refine the late-binding schema by adding new fields, deleting fields, or modifying the field extraction rules for use the next time the schema is used by the system.).

As to claim 11. The combines system of Dem and Sai discloses the invention as in parent claims above including, further comprising removing at least one redundant feature of the features (Sai, [0113]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Dem and Sai” as applied to parent claims above, in view of Eto et al. (Pub. No.: US 2022/0036223 A1), hereinafter “Eto”.

As to claim 9. The combined system of Dem and Sai discloses the invention as above. Dem and Sai however are silent on disclosing explicitly, further comprising removing noise from at least a portion of the time-series dataset.
Eto discloses a similar concept, further comprising removing noise from at least a portion of the time-series dataset (Eto, [0048], the time-series data 14 may be obtained by executing predetermined preprocessing on the time-series data of the detected values obtained from the sensor 10. As the preprocessing, for example, filtering for removing a noise component from the time-series data, or the like can be employed.).
	Therefore, before the effective filing date of the instant application it would have been obvious to one skilled in the art to incorporate the teachings of “Eto” into those of “Dem and Sai” to provide a prediction equation generation unit and an output unit. The prediction equation generation unit generates, through machine learning having a plurality of feature values based on outputs from a set of a plurality of kinds of sensors and correct answer data as inputs, a prediction equation that has the plurality of feature values as variables and is used for predicting an odor component.

Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Dem and Sai” as applied to parent claims above, in view of Salunke et al. (Pub. No.: US 2018/0246941 A1), hereinafter “Sal”.

As to claim 12. The combined system of Dem and Sai discloses the invention as above, including, a method for training a machine learning scheme for predicting a time-to-failure of a storage device (Dem, Abstract), the method comprising: 
receiving a time-series dataset of operational and failure data from one or more storage devices (Dem, [0027], system 55 includes a predictive analytics server that provides predictive analytics capabilities to generate time-to-fail data 95 of each of the pieces of hardware equipment. In one embodiment, a machine learning algorithm process 85 is employed as is a process 90 for determining physical correlations.) training the machine learning scheme with a time-series dataset (Sai, [0231], Time series data is frequently utilized to perform a predictive or forecasting data analysis. In this manner, time series data can be used to predict a future outcome based on the historical time series data.).
Dem and Sai however are silent on disclosing explicitly, testing the machine learning scheme with a second portion of the time-series dataset; and 
evaluating the machine learning scheme.
Sal discloses a similar concept, testing the machine learning scheme with a second portion of the time-series dataset (Sal, claim 1, the subset of data points representing seasonal behavior in the training set of time-series data for a portion of the at least one season. Also see claim 3.); and 
evaluating the machine learning scheme (Sal, claim 1, evaluating a target set of time-series data using the trimmed version of the time-series model in the cache to output an evaluation result.).
Therefore, before the effective filing date of the instant application it would have been obvious to one skilled in the art to incorporate the teachings of “Sal” into those of “Dem and Sai” to provide optimizing scalability of analytics that use time-series models. In one or more embodiments, a stored time-series model includes a plurality of data points representing seasonal behavior in a training set of time-series data for at least one season.

As to claim 13. The combines system of Dem, Sai and Sal discloses the invention as in parent claim above, including, wherein evaluating the machine learning scheme comprises calculating a performance score (Sai, [0220]).

As to claim 14. The combines system of Dem, Sai and Sal discloses the invention as in parent claim above, including, wherein the performance score comprises one or more of a precision component, a recall component, or an F-score component (Sai, [0020], KPI score values).

As to claim 15. The combines system of Dem, Sai and Sal discloses the invention as in parent claim above, including, wherein the performance score is based on two or more components, and a maximum of the two or more components is used as the performance score (Sai, [0221]).

As to claim 16. The combines system of Dem, Sai and Sal discloses the invention as in parent claim above, including, wherein one or more of the two or more components are weighted (Sai, [0221]).

As to claim 17. The combines system of Dem, Sai and Sal discloses the invention as in parent claim above, including, wherein the machine learning scheme is evaluated with a cost function (Dem, Abstract).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Dem, Sai and Sal” as applied to parent claims above, in view of Biercuk et al. (Pub. No.: US 2021/0311442 A1), hereinafter “Bie”.

As to claim 18. The combines system of Dem, Sai and Sal discloses the invention as in parent claim above. Dem, Sai and Sal however are silent on disclosing explicitly, wherein: the cost function comprises a user-defined cost function; and the method further comprises minimizing the user- defined cost function.
Bie discloses a similar concept, wherein: the cost function comprises a user-defined cost function; and the method further comprises minimizing the user- defined cost function (Bie, [0081], The optimizer selects solutions which minimize the user-defined cost function in the presence of these added perturbations.).
Therefore, before the effective filing date of the instant application it would have been obvious to one skilled in the art to incorporate the teachings of “Bie” into those of “Dem, Sai and Sal” to provide  quantum computing systems including a quantum processor that implements one or more operations on multiple qubits and a distributed data processing system programmed to perform calculations to determine control sequences that, when applied to the quantum processor, reduces decoherence, decoherence-induced errors, and control-imperfection-induced errors on the one or more operations on the multiple qubits.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Dem, Sai and Sal” as applied to parent claims above, in view of Ferreira et al. (Pub. No.: US 2020/0265324 A1), hereinafter “Fer”.

As to claim 19. The combines system of Dem, Sai and Sal discloses the invention as in parent claim above. Dem, Sai and Sal however are silent on disclosing explicitly, wherein the cost function is based on a confusion matrix.
Fer discloses a similar concept, wherein the cost function is based on a confusion matrix (Fer, [0034], the same cost function 302 produces metrics 310 such as an accuracy 312 and precision 314 of the model, supported by other entities such as a confusion matrix entity 316 that computes the number of false positives, true negatives, false negatives, and true positives observed in the model's outcomes.).
Therefore, before the effective filing date of the instant application it would have been obvious to one skilled in the art to incorporate the teachings of “Fer” into those of “Dem, Sai and Sal” to provide a hybrid knowledge representation is searched for a machine learning component corresponding to a search query. The hybrid knowledge representation may be structured as nodes representing machine learning workflow components and edges (e.g., links) connecting the nodes based on relationships between the nodes.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Dem, Sai and Sal” as applied to parent claims above, in view of “Fer” and further in view of Gross et al. (Pub. No.: US 2020/0239964 A1), hereinafter “Gro”.

As to claim 20. The combines system of Dem, Sai, Sal and Fer discloses the invention as in parent claim above. Dem, Sai, Sal and Fer however are silent on disclosing explicitly, wherein the confusion matrix comprises one or more weight classes for rewards or penalties associated with early or late predictions, respectively.
Gro however discloses a similar concept, wherein the confusion matrix comprises one or more weight classes for rewards or penalties associated with early or late predictions, respectively (Gro, fig.7, [0133], confusion matrix displays vectors with weights for various component and the penalty associated with it respectively).
Therefore, before the effective filing date of the instant application it would have been obvious to one skilled in the art to incorporate the teachings of “Gro” into those of “Dem, Sai, Sal and Fer” to provide a system and method for determining a presence of cancer in a test sample from a test subject comprising a set of fragments of deoxyribonucleic acid (DNA). The fragments may be identified through probabilistic analyses or identified when determined to be hypermethylated or hypomethylated. The system generates a test feature vector with a score for each CpG site for use in a trained model. The score is based on a number of the fragments in the test sample that overlap the CpG site.
Examiner Note: Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Schmitt et al. (Pub. No.: US 20210110262 A1) discloses, a computer-implemented method for detecting an anomalous operating status of a technical system. A training phase obtains a first set of time-series values generated by a digital twin simulation of the technical system for a regular operating status and a second set of time-series values measured by sensors in an anomalous operating status, and adjusts parameters of a machine learning model for detecting the regular operating status and for discriminating data samples of the regular operating status from data samples of the anomalous operating status to generate a trained machine learning model.
	Thakur et al. (Pub. No.: US 2020/0285203 A1) discloses, Systems and methods for establishing relationships between building automation system components and controlling building automation system components. Data for a building automation system components may be received from the building automation system components and one or more models may be applied to the received data to determine types of the building automation system components and relationships between building automation system components.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446